DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	Claims 1-22, filed on 4/12/2019.


Information Disclosure Statement
4.	An initialed and dated copy of Applicant's IDS form 1449, filed 11/11/2020, is attached to the instant Office action.

Claim Objections
5.	Claim 9 is objected to because of the following informalities:  
Claim 9 is missing a punctuation in line 14, between “sensor a memory”. The limitation starting with “a memory” appears to be a new limitation, and not a continuation of the previous limitation. Appropriate correction is required.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claim 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (US Publication 2017/0372601 A1) in view of Chen et al. (US Publication 2015/0369656 A1)
	As per claim 1, Yamashita teaches A method processing signals from a plurality of groups of sensors, each group including a first sensor and at least one additional sensor, the method comprising: (see Abstract)
receiving, from each of the plurality of groups, a first sensor identifier and first sensor data from the first sensor and at least one additional sensor identifier and additional sensor data from the at least one additional sensor, the first sensor and the at least one additional sensor of each group being co-located; (paragraph 0041, 0051, 
associating the first sensor data identifier with the at least one additional sensor identifier for each of the plurality of groups; (paragraph 0044, 0048, 0051, sensor nodes within clusters are associated together)
obtaining calibration information for the first sensor based on the first sensor identifier and the at least one additional sensor identifier, (paragraph 0052, 0062, 0093, a calibration reference value is obtained for sensor nodes within clusters, calibration reference value interpreted as calibration information)
and providing corrected first sensor data for each of the plurality of groups based on the first sensor data and calibration information for the first sensor. (paragraph 0054, 0076, a calibration process is performed for sensing values of sensors to correct sensor values)
Yamashita does not explicitly indicate the calibration information being specific to the first sensor having the first sensor identifier.
Chen teaches the calibration information being specific to the first sensor having the first sensor identifier. (paragraphs 0023, 0025, 0047, calibration model for each sensor within a sensor group is maintained in a database).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Yamashita’s method of controlling and calibrating sensor data from sensor nodes organized into clusters with Chen’s ability to obtaining calibration model values for each sensor of a group of sensors for sensor 
As per claim 2, Yamashita teaches searching, for each of the plurality of groups and using the first sensor identifier, a database including at least one calibration table for the first sensor identifier; and determining a correction for the first sensor of each of the plurality of groups using the at least one calibration table, the at least one additional sensor identifier and the additional sensor data from the at least one additional sensor associated with the first sensor; and wherein the providing the corrected first sensor data further includes applying the correction to the first sensor data for each of the plurality of groups. (paragraph 0059, 0060, server memory and database storing association table for sensor clusters)
As per claim 3, Yamashita and Chen are taught as per claim 2 above. Chen additionally teaches the at least one additional sensor data includes temperature data and pressure data and wherein the calibration table correlates first sensor data with temperature and pressure. (paragraph 0010, 0031, temperature and pressure setting points)
As per claim 4, Yamashita teaches the at least one additional sensor data includes humidity data and wherein the calibration table further correlates first sensor data with humidity. (paragraph 0115, humidity value)
As per claim 5, Yamashita teaches receiving a message packet from the first sensor of each of the plurality of groups, the message packet including the first sensor 
As per claim 6, Yamashita teaches the message packet includes a first sensor sensing time and the additional message packet includes an additional sensor sensing time. (paragraph 0078, time interval)
As per claim 7, Yamashita teaches the first sensor includes a multi-modality sensor for a first feature and a second feature such that first sensor data includes first feature data and second is feature data, wherein the at least one additional sensor includes a second feature sensor, and wherein the applying the correction further includes: aligning first sensor sensing time with the additional sensor sensing time for the second feature sensor; and extracting the first feature data from the first sensor data using second feature data from the second feature sensor in the additional sensor data. (paragraph 0103, 0116, multi-hop communication of sensors, paragraph 0078, time interval)
As per claim 8, Yamashita teaches the message packet for the first sensor and the at least one additional message packet for the at least one additional sensor for each of the plurality of groups is received via a single message bus. (paragraph 0108, packet format, and paragraph 0116, gateway)

As per claim 9, Yamashita teaches the A system for processing data for a plurality of groups of sensors, each group including a first sensor and at least one additional sensor, the system comprising: (see Abstract)
a processor configured to: (Figure 5 reference 12, processor)
receive, from each of the plurality of groups, a first sensor identifier and first sensor data from the first sensor and at least one additional sensor identifier and additional sensor data from the at least one additional sensor, the first sensor and the at least one additional sensor of each group being co-located; (paragraph 0041, 0051, server nodes are divided into partial clusters, clusters interpreted as groups, the clusters being sensors located nearby, paragraph 0043, 0060, clusters including identification information of each node)
associate the first sensor data identifier with the at least one additional sensor identifier; (paragraph 0044, 0048, 0051, sensor nodes within clusters are associated together)
obtain calibration information for the first sensor based on the first sensor identifier and the at least one additional sensor identifier, 
(paragraph 0052, 0062, 0093, a calibration reference value is obtained for sensor nodes within clusters, calibration reference value interpreted as calibration information)
and provide corrected first sensor data for each of the plurality of groups based on the first sensor data and the calibration information for the first sensor a memory coupled to the processor and configured to provide the processor with instructions. (paragraph 0054, 0076, a calibration process is performed for sensing values of sensors to correct sensor values)

Yamashita does not explicitly indicate the calibration information being specific to the first sensor having the first sensor identifier.
Chen teaches the calibration information being specific to the first sensor having the first sensor identifier. (paragraphs 0023, 0025, 0047, calibration model for each sensor within a sensor group is maintained in a database).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Yamashita’s method of controlling and calibrating sensor data from sensor nodes organized into clusters with Chen’s ability to obtaining calibration model values for each sensor of a group of sensors for sensor standardization and correction. This gives the user the ability to assign calibration reference values for individual sensors within sensor clusters for a calibration process. The motivation for doing so would be to better perform instrument standardization and calibration of sensors (paragraph 0001, 0010).
As per claim 10, Yamashita teaches to obtain the calibration information the processor is further configured to: search, for each of the plurality of groups and using the first sensor identifier, a database including at least one calibration table for the first sensor identifier, determine a correction for the first sensor of each of the plurality of groups using the at least one calibration table, the at least one additional sensor identifier and the additional sensor data of the at least one additional sensor associated with the first sensor; and apply the correction to the first sensor data for each of the 
As per claim 11, Yamashita and Chen are taught as per claim 10 above. Chen additionally teaches the at least one additional sensor data includes temperature data and pressure data and wherein the calibration table correlates first sensor data with temperature and pressure. (paragraph 0010, 0031, temperature and pressure setting points)
As per claim 12, Yamashita teaches the at least one additional sensor data includes humidity data and wherein the calibration table further correlates first sensor data with humidity. (paragraph 0115, humidity value)
As per claim 13, Yamashita teaches to receive, the processor is further configured to: receive a message packet from the first sensor of each of the plurality of groups, the message packet including the first sensor identifier and the first sensor data; and receive an additional message packet from each of the at least one additional sensor, the additional message packet including an identifier of the at least one additional sensor identifier and sensor data from a corresponding one of the at least one additional sensor. (paragraph 0064, 0075, packet used for calibration)
As per claim 14, Yamashita teaches the message packet includes a first sensor sensing time and the additional message packet includes an additional sensor sensing time. (paragraph 0078, time interval)
As per claim 15, Yamashita teaches the first sensor includes a multi-modality sensor for a first feature and a second feature such that first sensor data includes first feature data and second feature data, wherein the at least one additional sensor 
As per claim 16, Yamashita teaches the message packet for the first sensor and the at least one additional message packet for the at least one additional sensor for each of the plurality of groups is received via a single message bus. (paragraph 0108, packet format, and paragraph 0116, gateway)

As per claim 17, Yamashita teaches A computer program product for processing signals from a plurality of groups of sensors, each group including a first sensor and at least one additional sensor, the computer program product being embodied in a tangible computer readable storage medium and comprising computer instructions for: (see Abstract)
receiving, from each of the plurality of groups, a first sensor identifier and first sensor data from the first sensor and at least one additional sensor identifier and additional sensor data from the at least one additional sensor, the first sensor and the at least one additional sensor of each group being co-located; (paragraph 0041, 0051, server nodes are divided into partial clusters, clusters interpreted as groups, the clusters being sensors located nearby, paragraph 0043, 0060, clusters including identification information of each node)

obtaining calibration information for the first sensor based on the first sensor identifier and the at least one additional sensor identifier, (paragraph 0052, 0062, 0093, a calibration reference value is obtained for sensor nodes within clusters, calibration reference value interpreted as calibration information)
and providing corrected first sensor data for each of the plurality of groups based on the first sensor data and calibration information for the first sensor. (paragraph 0054, 0076, a calibration process is performed for sensing values of sensors to correct sensor values)
Yamashita does not explicitly indicate the calibration information being specific to the first sensor having the first sensor identifier.
Chen teaches the calibration information being specific to the first sensor having the first sensor identifier. (paragraphs 0023, 0025, 0047, calibration model for each sensor within a sensor group is maintained in a database).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Yamashita’s method of controlling and calibrating sensor data from sensor nodes organized into clusters with Chen’s ability to obtaining calibration model values for each sensor of a group of sensors for sensor standardization and correction. This gives the user the ability to assign calibration reference values for individual sensors within sensor clusters for a calibration process. 
As per claim 18, Yamashita teaches searching, for each of the plurality of groups and using the first sensor identifier, a database including at least one calibration table for the first sensor identifier; and determining a correction for the first sensor of each of the plurality of groups using the at least one calibration table, the at least one additional sensor identifier and the additional sensor data from the at least one additional sensor associated with the first sensor; and wherein the providing the corrected first sensor data further includes applying the correction to the first sensor data for each of the plurality of groups. (paragraph 0059, 0060, server memory and database storing association table for sensor clusters)
As per claim 19, Yamashita and Chen are taught as per claim 18 above. Chen additionally teaches the at least one additional sensor data includes temperature data and pressure data and wherein the calibration table correlates first sensor data with temperature and pressure. (paragraph 0010, 0031, temperature and pressure setting points)
As per claim 20, Yamashita teaches receiving a message packet from the first sensor of each of the plurality of groups, the message packet including the first sensor identifier and the first sensor data; and receiving an additional message packet from each of the at least one additional sensor, the additional message packet including an identifier of the at least one additional sensor identifier and sensor data from a corresponding one of the at least one additional sensor. (paragraph 0064, 0075, packet used for calibration)
As per claim 21, Yamashita teaches the message packet includes a first sensor sensing time and the additional message packet includes an additional sensor sensing time. (paragraph 0078, time interval)
As per claim 22, Yamashita teaches the first sensor includes a multi-modality sensor for a first feature and a second feature such that first sensor data includes first feature data and second is feature data, wherein the at least one additional sensor includes a second feature sensor, and wherein the applying the correction further includes: aligning first sensor sensing time with the additional sensor sensing time for the second feature sensor; and extracting the first feature data from the first sensor data using second feature data from the second feature sensor in the additional sensor data. (paragraph 0103, 0116, multi-hop communication of sensors, paragraph 0078, time interval)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Herzl (US Publication 2014/0278186 A1)
Pogorelik (US Publication 2017/0187783 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204.  The examiner can normally be reached on Monday-Friday 7:00am - 3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANGELINO N GORTAYO/           Primary Examiner, Art Unit 2168